 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 25,Marine Division,InternationalUnion ofOperating Engineers,AFL-CIOandLocal 333,NationalMaritime Union,AFL-CIO and GreatLakes Dredge&DockCo. Case 5-C D-12 7Maritime Union,AFL-CIO,are labor organizationswithin the meaning of the Act.III.THE DISPUTEAugust 29, 1969DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,following a charge filed by the Great Lakes Dredge& Dock Co , on November 5, 1968, alleging thatLocal 25, Marine Division, International Union ofOperatingEngineers,AFL-CIO, had violatedSection 8(b)(4) (D) of the Act. Pursuant to notice, ahearingwas held at Baltimore,Maryland, onDecember 6, 1968, and January 22 and 30, 1969,before Leslie Aronin, and on March 6, 1969, beforeWalterH.Mahoney, Jr., Hearing Officers. Thenamed parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing upon the issues The rulings of the HearingOfficersmade at the hearing are free fromprejudicial error and are hereby affirmed. Local 25and Local 333 filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panelUpon the entire record of this case, the Boardmakes the following findings1.THE BUSINESS OF THE COMPANYThe parties stipulated to the following factsGreat Lakes Dredge & Dock Company is a NewJersey corporationwhichmaintains its principaloffice in Chicago, Illinois. It is engaged in dredgingand related operations throughout the United States.During the preceding 12 months it performedservices valued in excess of $50,000 within the StateofMaryland and during the same period theCompany purchased and received materials fromoutside the State of Maryland valued in excess of$50,000Accordingly, we find that the Employer isengaged in commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction hereinII.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated,and we find,thatLocal 25,Marine Division, International Union of OperatingEngineers,AFL-CIO, and Local 333,NationalA. Statement of FactsThe Employer is engaged in certain dredgingoperationsforBethlehemSteelCompany offSparrows Point, Maryland. Such work requires theuse of a dredge and various tugs and barges. TheGarden State,a launch owned by the Employer, wastowed from the New York Harbor area to theSparrowsPointoperationforthepurposeofcarrying employees from dockside to the dredge andback at shift changesNormally the launch ismanned by a crew of two-a captain or mate and adeckhand.When the Employer placed the GardenState in service around November 6, 1968, itemployed a member of Local 333 as captain andrequested Local 25 to supply one of its members asdeckhand. Local 25 refused to do so on the groundthat itsmembers were entitled to the captain'sposition as well. It also refused to let its memberswho operated the dredge use the launch at shiftchange, thereby requiring the Employer to divertone of its tugs to carry personnel at such times.Also,around this time, one of Local 25'srepresentatives told a company officer that bothmen on the launch had to be members of his unionor else the "mustard would hit the fan."B Contentions of the PartiesLocal 333 contends essentially that general Eastcoast past practice providing for a split crew-Local333 captain and Local 25 deckhand - is controllinghere and emphasizes that in the past theGardenStatehas, in its New York Port area operations,carried such a crew. Local 333 also introducedcertain contracts in support of its positionAs forLocal 25, it takes the position, basically, that localBaltimore-Sparrows Point practice is alone relevant,and argues that such practice supports awarding thedisputed position to employees it represents. It alsopresented in support of its position its contractrunning from October 1968 to September 1971covering,interalia,theBaltimore area,whichcontract sets forth a unit including captains of"launches"usedinconnectionwithdredgingoperations.The Company, though assigning thecaptain's position to Local 333 members, take noposition as to which union's members are entitled tothe job.C. Applicability of the StatuteTheBoardmust be satisfied that there isreasonable cause to believe that Section 8(b)(4)(D)of the Act has been violated before it may proceedwith a determination of dispute pursuant to Section178 NLRB No. 48 LOCAL 25, MARINE DIVISION, OPERATINGENGINEERS10(k) of the Act. The record, as indicated, showsthat Local 25 refused to supply a deckhand for theGarden State,ordered its members not to use thatvessel in traveling to and from the dredge, andthreatenedunspecifieddisruptiveactionifthecaptain of theGarden Statewas not an employee itrepresentedIn these circumstances, we find thatthere is reasonable cause to believe that Section8(b)(4)(D) has been violated, and that the dispute isproperly before the Board for determination underSection 10(k) of the Act 'D.Merits of the DisputeThe operation here involved is, as indicatedabove, one limited to the shore to dredge and backtransportation of operating personnel at SparrowsPoint,Maryland. Consequently, it is not related toand did not grow out of any activities or job in theNew York Port or other areas outside that of theBaltimoreHarbor and its vicinity. Thus, crewingpracticesbeyond the Baltimore-Sparrows Pointlocation are clearly not controlling here and are, inthe circumstance, of relatively little consequence.This conclusion is supported by the facts that theGarden Statewas towed on a barge and without anycrew from New York and that when it was placed inservice at Sparrows Point it was necessary to obtaina new crew. As for the local practice, it appears thatLocal 25 has provided for many years the full crewfor launches such as theGarden StateinBaltimoreHarbor and vicinity. Furthermore, its contract withtheCompany covers that area and specificallyapplies to the crews --- captains and deckhandsi- oflaunchesusedinconnectionwithdredgingoperations.As for the contracts placed in evidenceby Local 333, they do not by their terms apply to'Local 333 contends,interatia,that the case does not present ajurisdictionaldisputewithin the meaning of Sec 10(k) because the"captains" in dispute are statutory supervisors and not employees The factthat the "captains" are in charge of a vessel with a crew of one is notenough, taken alone, to support a finding they are statutory supervisorsSeeSeaboard Packing Company,91NLRB 361 Additionally, though theevidence in the record before us shows that the captain directs, to someextent the activities of the deckhand, it is meagre at best and whollyinsufficient to support a finding that the "captains" exercise or possesssupervisory authority as defined in Sec 2(11) of the Act293the area here under consideration. In fact, there issome evidence that Local 333 has not in the past,with perhaps some rare exceptions, represented anyemployeesworking in BaltimoreHarbor andvicinityFinally, it can be noted that both Unionsseem capable of furnishing employees competent tooccupy the disputed captain's positionE Conclusions as to the Merits of the DisputeIn the circumstances here, we believe that theemployees represented by Local 25 are entitled toperform the work in dispute. Both past practice inthe Baltimore Harbor area and Local 25's contractwith the employer support such a result. Otherfactorsfrequentlyconsideredby the Board inresolving disputes under Section 10(k) of the Act donot favor either union with respect to an award.' Wewish, however, to emphasize that in making theaward,we are assigning the work to employeesrepresented by Local 25 and not to that labororganization itself or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisperiod, the National Labor Relations Board herebymakes the following Determination of Dispute.Employees of Great Lakes Dredge & Dock Co.representedbyLocal25,MarineDivision,InternationalUnionofOperatingEngineers,AFL-CIO, are entitled to perform the job or fill theposition of captain or mate on the launchGardenState,while operating in connection with dredgingoperations in the Baltimore-Sparrows Point harborarea'An employer's assignment of work is, of course, a relevantconsideration and here the Company, as pointed out, assigned the captain'sposition to employees represented by Local 333However, such anassignment was not to the Company's own employees, did not reflect anyarea past practice, and was not insofar as any one claims motivated byconsiderations of efficiency, economy or other business advantage It seemstohave been based mainly on a continuation of New York harbormanning practices for theGarden StateFrom Local 25's point of view, itrepresented a breach of contract, from ours, it seems in the particularcircumstances to be of no controlling consequence with respect to resolvingthe dispute before us